     Case 2:20-cv-00279-WBS-DB Document 11 Filed 07/14/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   CLARENCE BEAVER and JOSEPH              No. 2:20-cv-00279 WBS DB
     STILWELL,
13
                   Plaintiffs,
14                                           ORDER RE: DEFENDANTS’ MOTION
          v.                                 TO DISMISS
15
     COUNTY OF BUTTE, BUTTE COUNTY
16   SHERIFF’S OFFICE, SHERIFF KORY
     L. HONEA, in his official
17   capacity, CORRECTIONAL OFFICER
     SERGEANT D. MELL, in his
18   individual capacity,
     CORRECTIONAL OFFICERS JOHN DOE
19   1-10, WELLPATH MEDICAL STAFF
     JOHN DOE 1-10 and JANE DOE 1-10,
20
                   Defendants.
21

22
                                  ----oo0oo----
23
                Plaintiffs Clarence Beaver and Joseph Stilwell brought
24
     this action against defendants County of Butte (“the County”),
25
     Butte County Sheriff’s Office, Sheriff Kory L. Honea, and
26
     Correctional Sergeant David Mell (collectively, “defendants”)1
27

28        1     Defendant Wellpath Medical Staff is not a party to this
                                      1
     Case 2:20-cv-00279-WBS-DB Document 11 Filed 07/14/20 Page 2 of 2

1    alleging violation of their Eighth and Fourteenth Amendment

2    rights under 42 U.S.C. § 1983.      (See generally Compl. (Docket No.

3    1).)     Defendants move to dismiss plaintiffs’ complaint under

4    Federal Rule of Civil Procedure 12(b)(6).        (Docket No. 5.)

5                The court heard oral arguments on July 13, 2020.

6    (Docket No. 10.)     For the reasons discussed at the hearing,

7    defendants’ motion to dismiss is GRANTED with leave to amend.

8    Plaintiffs shall have 20 days from the filing of this Order to

9    file an amended complaint consistent with the discussion at oral

10   argument.

11               IT IS SO ORDERED.

12   Dated:    July 14, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     motion. Wellpath answered the complaint on June 19, 2020.
28   (Docket No. 7.)
                                    2
